DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US Patent Application Publication 2019/0156280 A1), in view of Haque et al. (US Patent Application Publication 2019/0051174 A1), and further in view of Field-Darragh et al. (US Patent Application Publication 2014/0279294 A1).
Regarding Claim 1, 9 and 16, Skaaksrud teaches:
A vehicular implemented delivery improvement method/ A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a controller hardware device/ A controller hardware device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor executes a vehicular implemented delivery improvement method comprising:
receiving, by a processor of a controller hardware device, unstructured data associated with products for delivery via a plurality of autonomous vehicles, wherein said unstructured data comprises  (See Skaaksrud ¶ [0094] - describes a system running program instructions stored in memory, controlled by a processor, [0175-0180] - describes a node network system for items/ packages, equipment/ vehicles/ structures and personnel in a package delivery logistics system [carrier data] that runs processing units to collect, store and use information from said nodes [node related data] to update and refine future instructions relating to said node processing through said logistics system, wherein storage of said node information can be done as collections of data across a network of servers, as in cloud technology, thereby being generally unstructured, [0307] - describes a server making calculations to determine the location of a node, [0418] - describes the system using multiple types of vehicles, including autonomous vehicles and [0579] - describes a node updating a shipper and a recipient of a pickup delay [relative to a previously scheduled time]); 
storing, by said processor, said unstructured data within a specialized database (See Skaaksrud ¶ [0175-0176] - describes a context database that stores node related information and manages and anticipates conditions of said nodes, thereby functioning in a specialized manner relating to said nodes and [0098-0100] - describes the nodes broadcasting data packets with company specific identifying information, reference numbers and other types of identifying information, wherein certain parts of the data ); 
analyzing, by said processor, said unstructured data with respect to inventory levels of said products, (See Skaaksrud ¶ [0181] - describes using historic data analysis relating to a common characteristic [package, personnel, equipment, node, etc.], [0185] - describes using third party information, such as weather along an anticipated path of travel of an item moving from one location to another, [0137-0143] - describes the types of data used by the system relating to nodes and [0582-0594] - describes inventory control measures of the system including inventory levels of products at their respective nodes); 
additionally analyzing, by said processor, 
further analyzing, by said processor, an accuracy of a given route and predictions for  (See Skaaksrud ¶ [0434] - describes the system adjusting a predicted route for delivery based on contextual environmental data and [0533] - describes the system using a particular time on a particular day as a delivery parameter) 
generating, by said processor based on results of said analyzing, said further analyzing, and said additionally analyzing, predictive modeling software code configured to dynamically learn to predict a delivery date and minimize a delivery time for said products (See Skaaksrud ¶ [0165-0166] - describes using program code to manage delivery or pickup of packages tied to nodes, [0371] - describes the system collecting and using data in a dynamically adaptive and learning manner to better analyze said data [0433-0434] - describes the combining data to predict an optimized [least amount of time] route under the current conditions and context and [0558-0559] - describes the ); 
determining, by said processor executing said predictive modeling software code, nodes, (See Skaaksrud ¶ [0582] - describes nodes associated with inventory); 
generating, by said processor, 
determining, by said processor based on results of said executing said predictive modeling software code, 
generating, by said processor executing said predictive modeling software code, a ranked list describing said nodes, wherein said generating said ranked list comprises executing self learning software code (See Skaaksrud ¶ [0188] - describes the system intelligently managing the nodes in a wireless node network by learning from data collected by said nodes, [309] - describes the system using said learned data to determine a predicted path of travel for said nodes and [0415] - describes using node related data in a ranked list hierarchy) ; 
directing via specialized hardware sensors and software scripts, by said processor in accordance with said ranked list describing said nodes, said plurality of autonomous vehicles to said nodes such that each vehicle of said plurality of autonomous vehicles proceeds to said nodes and retrieves and packs, within each said vehicle, an associated product of said products, wherein said specialized sensors comprise weight sensors, GPS sensors, and optical sensors (See Skaaksrud ¶ [0090] - describes the system using sensors and programming to collect store and manage sensor node data, wherein , [0418] - describes the system using multiple types of vehicles, including autonomous vehicles, [0458] - describes using a plurality of master nodes, wherein said nodes may be vehicles and [0583] - describes the system generating pickup instructions for inventory items to the master nodes); 
directing, by said processor, said plurality of autonomous vehicles from said nodes towards a plurality of delivery locations such that each said vehicle proceeds to said plurality of delivery locations and delivers each said associated product (See Skaaksrud ¶ [0474-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle] and [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node activity, wherein said activity includes a node pickup at an origin location and delivery of said node at a delivery location, which continues along the delivery route), 
wherein said directing said plurality of autonomous vehicles from said nodes towards said plurality of delivery locations comprises: 
initially selecting, a first node of said nodes for retrieving, via a first vehicle of said plurality of autonomous vehicles, a first product of said products such that said directing said plurality of autonomous vehicles from said nodes towards said plurality of delivery locations includes initially directing said first vehicle to said first node such that said first vehicle initially proceeds to said first node (See Skaaksrud ¶ [0474-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle] and [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node ); 
additionally selecting, a second node for retrieving, via said first vehicle, said first product such that said directing said plurality of autonomous vehicles from said nodes towards said plurality of delivery locations includes further directing said first vehicle to said second node and subsequently to a first delivery location of said delivery locations such that said first vehicle proceeds from said second node to said first delivery location (See Skaaksrud ¶ [0474-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle] and [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node activity, wherein said activity includes a node pickup at an origin location and delivery of said node at a delivery location, which continues along the delivery route); 
determining, by said processor, an actual time associated with each said associated product being delivered (See Skaaksrud ¶ [0181] - describes the system using historic data, to include successful shipment parameters including date and time as noted above); and 
modifying, by said processor based on each said actual time associated with each said delivery, said predictive modeling software code resulting in generation of modified predictive modeling software code for refining said ranked list and executing future deliveries of additional products (See Skaaksrud ¶ [0309] - describes the system using learned and historic data to create new predicted delivery paths for nodes/ vehicles and [0415] - describes using node related data in a ranked list hierarchy).


Skaaksrud does not explicitly teach:
traffic, day of the week.  This is taught by Haque (See ¶ [0024] - describes a system for predicting transportation pick up/ drop off locations based on historic and current traffic conditions [0075] -- describes the system considering travel time at a rush hour time of day and routing a driver towards requests that are on their way home at the end of a work day, which shows a distinction between other times and days of the week).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate road traffic conditions of the roads to be traveled by a node/ vehicle in a node/ vehicle delivery system that encompasses use of said roads, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Haque does not explicitly teach:
store transaction log data, product markdown data, fulfillment network data, demand, and product availability data, said unstructured data with respect to an efficiency of retailers to process orders within a stipulated time and an ability for a carrier to arrive at a correct time; for said retailers; stockout and markdown values for each combination of a product of said products; that said inventory levels of said products are not overconsumed, with respect to a selling pattern and current inventory levels of said products and a store performance associated with sales of said products.  This is taught by Field-Darragh (See ¶ [0071-0075] - describes a system for order fulfillment in a retail facility(s) or a warehouse facility that determines which facility to use to fulfill said order based on delivery times and facility confidence scores [fulfillment network data and product availability data], which are determined in part by order processing efficiency of said facility, [0079] - describes the system using a fulfillment confidence score for an item being available in a second location if said item is not available in a first location, [0084(a-i)] - describes the system accessing and processing sales information and , [0104(c)] - describes the system using an item movement profile as a value for marking down said item, [0104(d)] - describes the system considering demand for items, [0111(a)]  - describes the system processing an item for mark down [product markdown data], [0128] - describes the system running on computing nodes or data access devices and [0202] - describes the system considering fulfillment decisions based on available inventory [not selecting a product that is sold out], [0206-0215] - describes the system using scores for items, items at particular locations within stores and stores as a whole to determine where an item should be picked to fulfill an order).  Further, this is a well-known tenet of “just-in-time” inventory control that is used commonly in manufacturing and retail supply chains.  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a measure to select a supplier that has an item in stock and is known to process orders within a certain reliability threshold in a system that transports items from suppliers to consumers, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Regarding Claim 2, 10 and 17, modified Skaaksrud teaches:
The method/ computer program product/ controller hardware device of claim 1, 9 and 16, (See Skaaksrud ¶ [0185] - describes using third party information, such as weather along an anticipated path of travel of an item/ node moving from one location to another).


Skaaksrud does not explicitly teach:
wherein said generating said ranked list is based on: a processing time for each, a cut off time for each, a traffic situation within a vicinity of each.  This is taught by Haque (See ¶ [0016-0017] - describes a system for matching transportation service providers with consumers based on system processing time, [0024] - describes use of traffic and road conditions for service matching between a provider and a consumer, [0051] - describes matching based on a threshold estimated time of arrival [cut off time] and [0054] - describes selecting a transportation service provider based on a matching score including rankings and other measures).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate system processing time, allowable time frames for services and traffic conditions in a delivery system that provides services to users that determine demand for said services that relies on navigating through traffic to perform said services, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Regarding Claim 3, 11 and 18, modified Skaaksrud teaches:
The method/ computer program product/  controller hardware device of claim 1, 9 and 16, wherein said generating said predictive modeling software code is further based on constraints selected from the group consisting of suppliers associated with said nodes (See Skaaksrud ¶ [0559] - describes nodes associated with inventory in a shipping customer’s warehouse to maintain supply levels of said warehouse), historical delivery times associated with said suppliers (See Skaaksrud ¶ [0227] - describes the system using historic time references for material handling at a supply facility), to be traversed (See Skaaksrud ¶ [0434] - describes the system using current weather conditions as well as predicted conditions over a predicted path of travel to optimize the assigned predicted path of travel of a node/ vehicle), 
modified Skaaksrud does not explicitly teach:
a predicted processing time for each supplier of said suppliers, a cut off time for each said supplier, a known traffic situation within a vicinity of each said supplier, a predicted traffic situation within said vicinity of each said supplier.  This is taught by Haque (See ¶ [0061] - describes a system for matching transportation service providers with consumers based on system processing time, current traffic flow along a predicted route, a detected accident causing near future delays, [0051] - describes matching based on a threshold estimated time of arrival [cut off time]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate system processing time, allowable time frames for services and traffic conditions in a delivery system that provides services to users that determine demand for said services that relies on navigating through traffic to perform said services, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
modified Skaaksrud does not explicitly teach:
a predicted level of retail supplier sales at a physical retail location for a given period of time, and a predicted online demand for a product included within a portion of an order.  This is taught by Field-Darragh (See ¶ [0104] - describes a system using item/ product location information as a means to measure sales in a retail facility to determine demand in said facility or online to use as a prediction of future sales and inventory requirements for successful order fulfilment).  It would be obvious to one having ordinary skill in the art 
Regarding Claim 4, 12 and 19, modified Skaaksrud teaches:
The method/ computer program product/ controller hardware device of claim 1, 9 and 16, 

modified Skaaksrud does not explicitly teach:
further comprising:
generating, by said processor, ranking scores for each node of said nodes; and applying, by said processor, said ranking scores to said ranked list, wherein each ranking score of said ranking scores represents a degree of confidence associated with a delivery time for said delivery of each said associated product.  This is taught by Haque (See ¶ [0029] - describes a system for providing deliveries as a type of transportation service, [0054] - describes a system matching transportation service providers with consumers based on a ranking, which incorporates confidence scores weighing myriad different variables as noted above).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ranking hierarchy of delivery service providers based on myriad variables impacting delivery service and establishing a high degree of confidence in said rank to 
Regarding Claim 5, 13 and 20, modified Skaaksrud teaches:
The method/ computer program product/ controller hardware device of claim 1, 9 and 16, further comprising:
generating, by said processor based on a selection of at least one node of said nodes for delivery of at least one product of said products, a graphical user interface (GUI) presenting a portion of an order to be fulfilled by said at least one node and an estimated time of shipping for said portion of said order (See Skaaksrud ¶ [0088-0089] - describes the system using a basic or graphic user interface to display prompts and notifications regarding a node’s shipping status or journey and [0527] - describes the system sending notifications if a delivery condition is out of the expected time range).
Regarding Claim 6 and 14, modified Skaaksrud teaches:
The method/ computer program product of claim 5 and 13, wherein said selection is executed within a first portion of said GUI, wherein results of said selection are presented within a second portion of said GUI, and wherein a content of said first portion and said second portion is modified based on an identification of a customer or said nodes such that information included within said content within said first portion and said second portion differs based on a type of user accessing said GUI (See Skaaksrud ¶ [0484-0488] - describes the system sending header type messages with basic information about a delivery to nodes of a package delivery system, wherein said nodes may be mobile user devices that have secure access to the specific order information such as delivery time and location after said node has satisfied the requisite security credentials of said package delivery system, thereby making said node a trusted user of the system).

7 and 15, modified Skaaksrud teaches:
The method/ computer program product of claim 6 and 14, wherein said selection initiates transmission of an electronic notification including instructional code for shipping said portion of said order to an address specified by a user (See Skaaksrud ¶ [0488] - describes the system using intended delivery location information including the address for the recipient of a delivery and [0498] - describes the nodes of the delivery system running a management code to perform the functions described above).
Regarding Claim 8, modified Skaaksrud teaches:
The method of claim 1, further comprising: 
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the processor to implement: said receiving, said storing, said analyzing, said generating, said determining said nodes, said directing said plurality of vehicles to said nodes, said directing said plurality of vehicles from said nodes, said determining said actual time, and said modifying (See Skaaksrud ¶ [0071-0072] - describes the nodes operating and interacting as described above through networked services comprising support structures for the various types of networks used by said nodes).








Response to Remarks
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Haque and Field-Darragh in the invention of Skaaksrud, as a whole.  
Applicant asserts that Skaaksrud, Haque and Field-Darragh does not teach: "any specific type of unstructured data (including: store transaction log data, product markdown data, fulfillment network data, carrier data, carrier pickup schedule data, node related data, demand, and product availability data)”.  However, this argument is moot because there is no special definition of “unstructured data” in the specification of the instant application other than that said “unstructured data” comprises a collection of the data types argued for use by the claimed invention, which is shown by the references above.  Further, there is no special definition of any of the individual types of data used to comprise said “unstructured data” beyond the common definitions (or applications) used in the art, which are used in the same context by the combination of the cited references.
Applicant asserts that Skaaksrud, Haque and Field-Darragh does not teach: “any process associated with an accuracy associated with any type of route and/or traffic condition predictions”.  However, this argument is moot because the reference Haque, 
Applicant asserts that Skaaksrud, Haque and Field-Darragh does not teach:
“any type of information associated with product markdown or stockout information associated with any type of node”.  However, this argument is moot because the reference Field-Darragh, as a whole, teaches a system using product cost/ price markdowns and product stockout/ sellout information for items in a fulfillment network of a retail distribution system that can measure performance to the granular level of individual items within said system.  This information is then used, in part, to determine movement of said items within said fulfillment network (broadly by Field-Darragh, but in context of the nodes of the claimed invention by Skaaksrud).
Applicant asserts that Skaaksrud, Haque and Field-Darragh does not teach:
“any type of process for generating any type ranking associated with any type of patterns, inventory levels, and/or product sale performance”.  However, this argument is moot because the reference Skaaksrud teaches a node selection/ delivery system that uses a routing prioritization schedule (or a ranked, ordered list of stops) for said node based on various types of conditions or constraints.  The reference Field-Darragh further teaches the use of sales patterns, inventory levels and product sales performance as conditions for determining movement of said products within a fulfillment network.  Therefore, the combination of Skaaksrud and Field-Darragh satisfy this argument.  The citation of Skaaksrud, Haque and Field-Darragh needs to be considered as a whole, not just the sections cited by the examiner.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                             
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687